
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Kind (for
			 himself, Mr. Obey,
			 Mr. Sensenbrenner,
			 Mr. Petri,
			 Ms. Baldwin,
			 Mr. Ryan of Wisconsin,
			 Ms. Moore of Wisconsin, and
			 Mr. Kagen) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring the 100th anniversary of Fort
		  McCoy in Sparta, Wisconsin.
	
	
		Whereas 2009 is the 100th anniversary of the Army
			 operating a military installation in Sparta, Wisconsin;
		Whereas the Army began training in Monroe County,
			 Wisconsin, on the 4,000-acre family farm of Robert Bruce McCoy in September
			 1905;
		Whereas the Army purchased the McCoy farm and established
			 the Sparta Maneuver Tract on June 8, 1909;
		Whereas the camp served as one of the largest and most
			 modern artillery camps in the Nation, training field artillery units for
			 deployment in World War I;
		Whereas the camp was officially designated Camp McCoy on
			 November 19, 1926, in honor of Major General Robert Bruce McCoy;
		Whereas the camp served as a supply base for the Civilian
			 Conservation Corps during the Great Depression, supplying uniforms, lodging,
			 and food to thousands of young men;
		Whereas Camp McCoy was modernized and expanded to help
			 prepare military units for deployment in World War II, resulting in the
			 construction of 1,500 buildings capable of training and supporting 35,000
			 troops;
		Whereas Camp McCoy was temporarily an internment camp
			 during the Japanese American internment, a period of grave injustice to both
			 citizens and permanent residents of Japanese ancestry;
		Whereas Camp McCoy served as a prisoner-of-war camp for 4
			 years, housing Japanese, German, and Korean prisoners of war;
		Whereas Camp McCoy served as a major training center for
			 the Fifth Army preparing for the Korean war;
		Whereas the camp was officially renamed Fort McCoy on
			 September 30, 1974, recognizing Fort McCoy’s status as a year-round Army
			 training facility;
		Whereas Fort McCoy was designated as a Resettlement Center
			 for Cuban refugees, housing approximately 15,000 Cubans in 1980;
		Whereas the fort served as a major mobilization site
			 during Operations Desert Shield and Desert Storm, preparing more than 18,000
			 soldiers for deployment; and
		Whereas Fort McCoy continues to support our Nation’s
			 defense, training more than 100,000 soldiers per year and preparing 85,000
			 military personnel from 49 States and 2 territories for mobilization since
			 September 11, 2001: Now, therefore, be it
		
	
		That Congress honors Fort McCoy in Sparta,
			 Wisconsin, on its 100th anniversary and commends the men and women who have
			 worked and trained at the fort.
		
